DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 4-6, and cancellation of claims 2, 3, 7-21.
Claim Rejections - 35 USC § 112
The previous rejections to claims 2-6 under 35 USC 112, first paragraph, have been withdrawn in view of the Applicant’s arguments (middle paragraph on page 6 to second paragraph on page 7 of Remarks filed on 07/20/21).
Allowable Subject Matter
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art fails to disclose or suggest “to control the means for changing an optical gain by using an optical gain control signal based on an optical gain control data including a plurality of time points from a start of a sweep and optical gains at which a coherence length of a wavelength swept beam becomes the longest at each of the time points; a memory associated with the optical gain control means and storing the optical gain control data; and a processor operatively coupled to the memory, wherein the processor is configured to obtain the optical gain control data by controlling the means for changing an optical gain at a set optical gain value by using the optical gain control signal of a constant value over a wavelength sweep period, measuring a coherence .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828